DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 28 April 2022. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 28 April 2022 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2010/0119101 (published 13 May 2010) (“Fratti”); US Patent Application Publication 2016/0212546 (published 21 July 2016) (“Salvatti”) and US Patent Application Publication 2018/0115831 (published 26 April 2018) (“Hui”).
Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Fratti; Salvatti; Hui and US Patent Application Publication 2012/0243719 (published 27 September 2012) (“Franklin”).
Claim 1 is drawn to “a display panel.” The following table illustrates the correspondence between the claimed display panel and the Fratti reference.
Claim 1
The Fratti Reference
“1. A display panel, comprising:
The Fratti reference similarly describes an integrated audiovisual device 100 including a display panel 110.
“a display panel body comprising a first surface;
Fratti’s display panel 110 comprises a top panel 111 on top of a liquid crystal layer 112, which individually or together correspond to the claimed display panel body. Fratti at ¶ 20, FIG.1. The bottom of crystal layer 112, for instance, corresponds to the claimed first surface.
“a drive membrane on the display panel body, the drive membrane comprising a second surface contacting the first surface of the display panel body, wherein the drive membrane extends along the first surface and covers the first surface of the display panel body,
Device 100 further includes a second bottom panel 113 that serves as a drive membrane. Id. Fratti depicts bottom panel 113 with a second surface in contact with the first surface (i.e., bottom) of layer 112. Id. Fratti further depicts bottom panel 113 as extending along and covering the bottom of layer 112. Id.
“wherein the drive membrane is independent of the display panel body and
Second bottom panel 113 is independent of top panel 111 and liquid crystal layer 112 since it is formed as a separate panel that is then affixed to the bottom of liquid crystal layer 112 in order to produce vibrations in layer 112. Id.
“[the drive membrane] comprises multiple conductive traces within the drive membrane, and each conductive trace of the multiple conductive traces extends in a direction parallel to the second surface of the drive membrane; and
Bottom panel 113 likewise includes a voice coil 140 with multiple wire segments, or traces, printed in the middle of panel 113. Id. at ¶ 21. Because the traces are contained within the boundaries of panel 113, panel 113 contains the traces within itself.
“an annular magnet structure on a side of the drive membrane facing away from the display panel body,
“wherein the annular magnet structure is configured to generate a magnetic field, and
Fratti’s device 100 also includes a magnet 150, 250, 350 located below bottom panel 113. Id. at ¶ 21, FIGs.1–3.
Fratti does not describe magnets 150, 250, 350 as annular.
“wherein the drive membrane is configured to deform under an interaction between the magnetic field and a modulation current applied to the multiple conductive traces, thereby driving the display panel body to vibrate and produce sounds,
Due to the electromagnetic interaction between alternating current flowing in voice coil 140 and a magnetic field generated by magnet 150, 250, 350, bottom panel 113 vibrates and transfers the vibrations to the remainder of display 110, producing sound. Id. at ¶ 22.
“wherein the annular magnet structure comprises a plurality of magnet units distributed at a perimeter of the annular magnet structure, the plurality of magnet units are configured to generate a magnetic field in a central part of the annular magnet structure,
“wherein the magnetic field comprises one or more sub-magnetic fields, and an extension direction of each conductive trace of the multiple conductive traces is perpendicular to a magnetic line of force of a corresponding one of the sub-magnetic fields, and
The Fratti reference describes a magnetic circuit 150, 250, 350 for generating a magnetic field that acts on voice coil 140. Fratti at ¶¶ 21, 23, 24, FIGs.1–3. Fratti does not describe the detailed configuration of the magnetic circuit, leaving those details to one of ordinary skill in the art.
“wherein each of the display panel body, the drive membrane and the multiple conductive traces comprises a transparent material,
Similarly, Fratti describes using transparent materials to implement panel 111, 112, 113 and coil 140 traces. See Fratti at ¶¶ 3, 19.
“wherein the display panel further comprises an elastic structure between the annular magnet structure and the drive membrane,
“the elastic structure extends in a direction perpendicular to the second surface of the drive membrane to connect the drive membrane with the annular magnet structure.”
Fratti similarly includes a frame 130 interposed between and connecting bottom panel 113 and magnet 150, 250, 350. Fratti at ¶ 20, FIGs.1–3. Frame 130 extends in the claimed perpendicular direction relative to the second, or bottom, surface of panel 113. See id.
However, Fratti does not configure any portion of frame 130 to be an elastic structure.

Table 1
The table above shows that Fratti describes an integrated audiovisual device 100 including a display panel 110 that corresponds closely to the claimed display panel. Fratti’s device 100 differs from the claimed display panel in a few ways. First, because Fratti’s magnet 150, 250, 350 is not annular and does include a plurality of magnet units distributed at a perimeter of the annular magnet structure. Fratti’s magnets 150, 250, 350 also do not generate a magnetic field in a central part of the annular magnet structure, wherein the magnetic field comprises one or more sub-magnetic fields, such that an extension direction of each of Fratti’s printed traces is perpendicular to the magnetic line of force of a corresponding sub-magnetic field. Second, Fratti’s frame 130 does not include the claimed elastic structure between panel 113 and magnet 150.
The differences between the claimed display panel and Fratti’s integrated audiovisual device 100 and display panel 110 are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Fratti reference describes a device 100 that integrates an audio transducer into a display panel. Fratti at ¶¶ 19–22, FIG.1. Panel element 113 includes a set of printed conductive traces forming a voice coil 140. Id. Fratti also includes a magnet 150, 250, 350 mounted on frame 130 to create a magnetic field that interacts with voice coil 140. Id. Fratti does not describe the detailed structure of magnets 150, 250, 350, and the voice coil 140 leaving those details to one of ordinary skill in the art. Id. In this regard, one of ordinary skill in the art at the time of filing would have found the Salvatti reference to be highly relevant.
The Salvatti reference describes an audio transducer where a voice coil 310 is printed on a diaphragm 304, just like Fratti’s voice coil 140 and panel 113, and including a magnetic array 306 that interacts with voice coil 310. Salvatti at ¶¶ 45–51, FIG.3. Salvatti describes several implementation details concerning voice coil 310 and its corresponding magnet. Specifically, Salvatti describes forming magnetic array 306 in various Halbach array configurations including at least five magnets, where a middle magnet generates a field primarily along a +Z axis, and each successive magnet is rotated 90° relative to the previous magnet, so that the innermost and outermost magnets generate a field primarily along a –Z axis. Id. at ¶ 61, FIGs.5A, 5B, 5C, 5D, 6. Salvatti further describes configuring the array in several annular configurations. Id. at ¶ 70, FIGs.8, 10. For example, Salvatti organizes the array into cells having five magnets and places the cells around a periphery of a central axis 404. Id. The innermost magnet of each array cell generates a field along a –Z axis. Id. at ¶¶ 53, 57, FIG.5A. This will inherently create a number of sub-magnetic fields in the center of the annular structure due to leakage between the north and south poles of the innermost magnets. See Figure 1, below.

Figure 1: Annotated version of Salvatti at FIG.5A.
And as seen in Salvatti at FIG.5A, conductive winding 312, corresponding to Fratti’s voice coil and the claimed multiple conductive traces, run perpendicular to the magnetic lines of force generated by Salvatti’s array, including the central sub-magnetic fields.
Given the similarity between Fratti and Salvatti and Salvati’s detailed teachings concerning a magnetic circuit and an associated voice coil, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Fratti’s magnetic circuits 150, 250, 350 as Halbach arrays corresponding to the claimed annular magnetic structure, that comprises a plurality of magnet units arranged as claimed. And for the same reasons, it would have also been obvious to implement Fratti’s voice coil 140 multiple conductive traces that run perpendicular to the magnetic lines of force generated by Salvatti’s array, including central sub-magnetic fields.
Fratti’s device 100 includes a frame 130 extending perpendicular to the surfaces of panel 110 and its panel layers 112 and 113. Fratti at ¶ 20, FIG.1. Frame 130 connects panel layer 113 to magnets 150, 250, 350. Id. at ¶ 21, FIG.1. Fratti describes frame 130 as being rigid, but stipulates that other embodiments are possible. Id. at ¶ 20, FIG.1. Notably, frame 130 suspends panel 110. Id. As depicted, panel 110 is fixed along its outer peripheral edge to frame 130 in a way that allows for movement of panel 110. Id.
The Hui reference describes a film speaker. Hui at Abs. Like Fratti’s device 100, Hui’s speaker generates sound through the electromagnetic interaction between a magnet and a voice coil that are separated by a cavity. Id. at ¶ 15, FIG.3. In order to allow for the speaker’s diaphragm 4 to move, Hui fixes diaphragm 4 on top of an elastomer frame 3 that spaces diaphragm 4 (which is magnetic) from a fixed voice coil 2 supported on plate 5. Id. at ¶¶ 17–20. Hui teaches that elastomeric frame 3 may be formed in various ways to allow the designer to support diaphragm 4 and to control its movement to produce a desired frequency response (e.g., through control of resonance). Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Fratti’s device 100 so that its frame 130 is made, at least partially, of an elastomer, such as the ones described by Hui. One of ordinary skill would have reasonably expected that doing so would have produced a functional speaker that achieves the goals of supporting Fratti’s vibrating panel 113 while providing a controlled amount of movement to produce a speaker with a desired frequency response. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the display panel body comprises a flexible material.”
Fratti describes display 110 as being flexible (relative to frame 130) since it is able to vibrate and produce sound. Fratti at ¶ 20. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claims.
Claim 5 depends on claim 4 and further requires the following:
“wherein the annular magnet structure comprises a plurality of magnet units in a Halbach array.”
The obviousness rejection of claim 1, incorporated herein, shows that it would have been obvious to implement Fratti’s magnetic circuits 150, 250, 350 as Halbach arrays corresponding to the claimed annular magnetic structure, that comprises a plurality of magnet units arranged as claimed. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the display panel has a thickness less than or equal to 1mm.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the drive membrane has a thickness less than or equal to 0.5mm.”
Fratti does not describe the thickness of the display panel 111 and the drive membrane 113. However, the Franklin reference describes a display-based speaker, or integrated audiovisual device like Fratti’s device. Franklin at Abs., ¶ 54, FIG.7. Franklin’s speaker device includes multiple panel layers having thicknesses ranging between 10 microns and 0.5 mm. Id. at ¶¶ 50–53, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly embody Fratti’s panels with similarly sized panels. For the foregoing reasons, the combination of the Fratti, the Salvatti, the Hui and the Franklin references makes obvious all limitations of the claims.
Claim 11 is drawn to “a display device.” The claim requires that the display device comprises the display panel according to claim 1. Similarly, Fratti describes an integrated audiovisual output device 100 including display panel 110. Fratti at ¶ 20, FIG.1. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claim.
Claim 14 depends on claim 11 and further requires the following:
“wherein the display panel body comprises a flexible material.”
Fratti describes display 110 as being flexible (relative to frame 130) since it is able to vibrate and produce sound. Fratti at ¶ 20. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claim.
Claim 15 depends on claim 14 and further requires the following:
“wherein the annular magnet structure comprises a plurality of magnet units in a Halbach array.”
The obviousness rejection of claim 1, incorporated herein, shows that it would have been obvious to implement Fratti’s magnetic circuits 150, 250, 350 as Halbach arrays corresponding to the claimed annular magnetic structure, that comprises a plurality of magnet units arranged as claimed. For the foregoing reasons, the combination of the Fratti, the Salvatti and the Hui references makes obvious all limitations of the claim.
Claim 19 depends on claim 11 and further requires the following:
“wherein the display panel has a thickness less than or equal to 1mm.”
Claim 20 depends on claim 19 and further requires the following:
“wherein the drive membrane has a thickness less than or equal to 0.5mm.”
Fratti does not describe the thickness of the display panel 111 and the drive membrane 113. However, the Franklin reference describes a display-based speaker, or integrated audiovisual device like Fratti’s device. Franklin at Abs., ¶ 54, FIG.7. Franklin’s speaker device includes multiple panel layers having thicknesses ranging between 10 microns and 0.5 mm. Id. at ¶¶ 50–53, FIG.6. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to similarly embody Fratti’s panels with similarly sized panels. For the foregoing reasons, the combination of the Fratti, the Salvatti, the Hui and the Franklin references makes obvious all limitations of the claims.
Summary
Claims 1, 4, 5, 9–11, 14, 15, 19 and 20 are rejected under 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Issues Under 35 U.S.C. § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 4, 5, 9–11, 14, 15, 19 and 20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.
Claims 1, 4, 5, 9–11, 14, 15, 19 and 20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Specifically, claim 1 is independent and has been amended to recite the following:
“a display panel body comprising a first surface;
“a drive membrane on the display panel body, the drive membrane comprising a second surface contacting the first surface of the display panel body, wherein the drive membrane extends along the first surface and covers the first surface of the display panel body,
“wherein the drive membrane is independent of the display panel body.”
(Emphasis added.) Applicant explains in the Reply at 6 (28 April 2022) that unlike Fratti’s panel 113, the claimed drive membrane (see, e.g., Spec. at FIG.1, element 102) is not provisioned to support the main display function of the claimed display panel body (see, e.g., Spec. at FIG.1, element 101). According to Applicant, Fratti’s panel 113 provides a display function, such as acting as an electrode array or a light filter.
Applicant has not cited any portion of the Application’s Specification to support the new claim language concerning the independence of the claimed drive membrane from the display panel body, and the Examiner cannot find any support. See MPEP § 2163 II(A) (citing Hyatt v. Dudas, 492 F.3d 1365, 1371, 83 USPQ2d 1373, 1376-1377 (Fed. Cir. 2007)), Indeed, contrary to the claim, the Specification at describes that the claimed drive membrane vibrates the display panel body, meaning the two operate in a dependent manner to produce an audio function. One of ordinary skill in the art at the time of filing may have taken the Specification’s silence as to the use of a drive membrane for a display function as evidence that the drive membrane is not involved in the display panel body’s display function—and a similar finding may be made about Fratti. However, the claim language goes beyond this reasonable interpretation of the Specification and disclaims any dependence between the claimed drive membrane and the claimed display panel body. Claims 4, 5, 9–11, 14, 15, 19 and 20 depend on claim 1, and include the same problem as claim 1. Accordingly, one of ordinary skill in the art at the time of filing would have reasonably perceived that claims 1, 4, 5, 9–11, 14, 15, 19 and 20 lack written description support.
Response to Applicant’s Arguments
Applicant’s Reply (28 April 2022) has substantively amended the claims. This Office action has been updated accordingly. Applicant’s Reply at 5–7 further includes comments applicable to the rejections included in this Office action.
Applicant comments (Reply at 6) that bottom panel 113 is not independent from crystal layer 112 since it includes some type of electrode array or filter necessary to the display function of layer 112. Applicant has not provided any objective evidence in support of this view of Fratti. Moreover, the Fratti reference indicates that panel layer 112 may use any known type of layered display technology. Fratti at ¶ 19. One of ordinary skill in the art at the time of filing would have accordingly found bottom panel 113 to be a panel that provides a vibration function. One of ordinary skill may have believed that panel 113 could somehow support the display function of layer 112, but the ordinary practitioner would not have found that to be an inherent, or necessary, property of panel 113.
Applicant comments (Reply at 6–7) that Fratti’s coil 140 is not contained within panel 113, but is simply on its surface. Fratti states:
“Alternatively, voice coil 140 may, for example, be printed onto panel 113 (e.g., using electrically conductive ink, etc.). Voice coil 140 may, for example, include a spiral inductor, wire segments, or alternative means for generating an electromagnetic field when a current is passed through the voice coil.”
Fratti at ¶ 21. In particular, Fratti describes printing voice coil 140 onto panel 113 as a set of wire segments, creating a voice coil 140 with multiple conductive traces on a drive membrane and extending in a direction parallel to the second surface of the membrane. The traces would be “within” the drive membrane since they are contained directly on the membrane as a thin film and would be “within” the area bounded by the membrane.
Applicant’s remaining comments either lack sufficient particularity to engender a response, see 37 C.F.R. 1.111(b), or have been rendered moot by the new grounds of rejection included in this Office action. For the foregoing reasons, Applicant has not persuasively established any error in the Office action, and all the rejections will be maintained.
Additional Comments
This Office action relies on the combined teachings of Fratti and Salvatti to show the obviousness of the claimed annular magnetic structure. Notably, the supporting description for the annular magnetic structure (Spec. at FIGs. 6–8) shows that the structure includes magnets arranged to produce an active magnetic field that is focused towards the center of the annular magnetic structure. Salvatti’s annular magnetic structure, on the other hand, focuses its magnetic field along a central axis of the annular magnetic structure towards a diaphragm. As shown in the rejections included in this Office action, the claims do not currently express this difference in the direction of focus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

7/14/2022